Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's responses to Applicant's remark
Applicant's arguments, filed on 08/24/2021, in light of applicant amendment to claims 1, 14 and 17 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Ihara (US 20150243694 A1, hereinafter “Ihara”).

Applicant argued: 
Claims 1, 14 and 17: Applicant submits that the Examiner has not met the burden of establishing a prima facie case of obviousness and respectfully traverses the rejections for the following reasons. 
Applicant submits that Kawabata and Onuki, taken alone or in any combination, do not disclose, suggest, or render obvious, at least one element of the rejected claims, as discussed/analyzed in the following. 
Kawabata merely discloses a second semiconductor region 111 has the width W4 and a depth D1 (Kawabata, 1[0047], lines 1-2; Fig. 1C), not "a first isolating portion constituted by a first groove," and "the first isolating portion includes an insulator arranged in the first groove," as recited in amended claims 1, 14, and 17. Having a width and a depth merely having a geometrical dimensions and a shape. It does not mean it is an isolation portion constituted by a groove. In addition, it does not have the insulator arranged in the groove. Fig. 1C in Kawabata below shows that the region 111 has no groove and no insulator.
In addition, Kawabata merely discloses a first conductive type semiconductor region 114 (Kawabata,1[0046], lines 7-8; Fig. 1C), not "a second isolating portion constituted by a second groove provided in the semiconductor layer," as recited in amended claims 1 and 17. As shown in Fig. 1C below, both the regions 111 and 114 do not have any groove. In the Office Action, the Examiner is totally silent with regard to the second isolation portion and the second groove. The Examiner is unable to provide a numeral reference or even a description of a groove in Kawabata. (Office Action, page 6, lines 1-7).

The Examiner respectfully disagrees. Applicants are reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. As presented in the previous office action Examiner stated “the conductive type semiconductor region 114 is located between two isolation regions 111” (as illustrated by the Figs.1), the two regions were considered to correspond to claimed “ first isolating portion and the second isolating portion”, It seems as if by the Applicant's argument, that their contention is that the two isolating portions are somehow different in structure, Examiner notes that merely reciting ordinal numbers first and second do not require these features to be different in structure. Therefore, as the features claimed the limitation is met.

Furthermore, Applicant argued: 
Onuki merely discloses the impurity region 116 forms at least part of a well contact for defining the well potential (Onuki, 1[0019], lines 1-5), but does not disclose a first groove and a second groove. 
Moreover, the Examiner has not established a primafacie case of obviousness according to requirements of case laws and the rules in MPEP as follows. 
First, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). MPEP 2143. Here, the elements (1) "a first region where at least four photoelectric conversion elements are provided, a first isolating portion constituted by a first groove, the first groove provided in the semiconductor layer and passing through a virtual plane located closer to the second surface than the first surface and provided along the second surface, and a second isolating portion constituted by a second groove provided in the semiconductor layer and passing through the virtual plane," and (2) "wherein the first region is located at a position between the first isolating portion and the second isolating portion in planar view," were not known in the prior art and therefore the references cannot be used. For this and other reasons, a prima facie case of obviousness cannot be established.

The Examiner respectfully disagrees. The Onuki reference was solely provided for its teaching of “a well contact for supplying a potential to wells“, (as illustrated by Figs. 1-3, [0019]), and further Applicant is reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 


Furthermore, Applicant argued:
Second, the Examiner has not provided an explicit analysis for the reason to 
combine the references. The Supreme Court in Graham v. John Deere, 383 U.S. 1, 148 USPQ 459 (1966), stated: "Under § 103, the scope and content of the prior art are to be determined; differences between the prior art and the claims at issue are to be ascertained; and the level of ordinary skill in the pertinent art resolved. Against this background, the obviousness or nonobviousness of the subject matter is determined." MPEP 2141. In KSR International Co. vs. Teleflex, Inc., 127 S.Ct. 1727 (2007) (Kennedy, J.), the Court explained that "[o]ften, it will be necessary for a court to look to interrelated teachings of multiple patents; the effects of demands known to the design community or present in the marketplace; and the background knowledge possessed by a person having ordinary skill in the art, all in order to determine whether there was an apparent reason to combine the known elements in the fashion claimed by the patent at issue." The Court further required that an explicit analysis for this reason must be made. "[R]ejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." KSR 127 S.Ct. at 1741, quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006). 
In the instant case, the Examiner has not provided an explicit analysis for the reason to combine the references. For example, the Examiner has not provided an analysis on how to modify the second semiconductor region 111 or the first conductive type semiconductor region 114 disclosed in Kawabata to utilize the feature of the a well contact for defining the well potential disclosed in Onuki in order to provide first and second grooves.

The Examiner respectfully disagrees. In response to applicant's argument that there is no suggestion to combine the references, the examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). In this case,  the motivation to do so would have been to provide a reference potential within an imaging area (Onuki: [0005]&[0037]).

Furthermore Applicant argued:
Third, the Examiner appears to dissect the claim into discrete elements and 
applies the references to these elements separately without considering the relationships of these elements as a whole. This practice is expressly prohibited by the courts. "[W]hen evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered." MPEP 2103 C ("Review the Claims"), MPEP 2144.08. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981), W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 1548, 220 USPQ 303, 309 (Fed. Cir. 1983); Jones v. Hardy, 727 F.2d 1524, 1530, 220 USPQ 1021, 1026 (Fed. Cir. 1983). Here, the Examiner dissects the claim into discrete elements and applies Kawabata and Onuki to these elements separately without considering the relationships of these elements as a whole.

The Examiner respectfully disagrees. Applicant is reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Furthermore, the examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). 


Furthermore, Applicant argued: 
Claims 7-10 and 17-23: Applicant submits that the Examiner has not met the burden of establishing a prima facie case of obviousness and respectfully traverses the rejections for the following reasons. Applicant submits that Kawabata, Onuki, and Yanagita, alone or in any combination, do not disclose, suggest, or render obvious, at least one element of the rejected claims,… In the Office Action, the Examiner contends that PD1 & PD4 disposed in a direction intersecting PD2 & PD3 (Office Action, page 10, lines 12-13). However, as shown in the above Fig. 23, all the PDs are disposed along the same line.

The Examiner respectfully disagrees. Applicants are reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. As presented in the previous office action, plan view of Fig. 1 of Yanagita discloses a 4 photodiodes layout configuration where PD1&PD4 are disposed in a direction intersecting the PD2&PD3 and suggested that such layout will allow to widen the area of the pixel sharing unit ([0006]). Therefore, as the features claimed the limitation is met


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-13 and  14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata et al. (US 2011/0068252 A1, hereinafter “Kawabata”), in Onuki et al. (US 20150147843 A1, hereinafter “Onuki”), and further in view of Ihara (US 20150243694 A1, hereinafter “Ihara”).

Regarding claim 14, Kawabata teaches a photoelectric conversion apparatus (Figs. 1) comprising: 
a semiconductor layer having a first surface and a second surface being opposite to the first surface (as illustrated by the Figs. 1: semiconductor region 114), 
wherein the semiconductor layer includes 
a first region where a first photoelectric conversion element (as illustrated by the Figs. 1: photoelectric conversion element 200a), and a first transistor including a gate electrode disposed on the first surface and configured to read a signal from the first photoelectric conversion element are disposed (as illustrated by the Figs. 1, [0042]: a gate electrode 201a is of a transferring MOS transistor 101), 
a second region where a second photoelectric conversion element (as illustrated by the Figs. 1: photoelectric conversion element 200c), and a second transistor including a gate electrode disposed on the first surface and configured to read a signal from the second photoelectric conversion element are disposed (as illustrated by the Figs. 1, [0042]: a gate electrode 201c is of a transferring MOS transistor 101), 
and a first isolating portion as illustrated by the Figs. 1, [0047]: second semiconductor region 111 has a width W4 and a depth D1), 
200a), the first isolating portion (111), and the second photoelectric conversion element (200c) are disposed along a first direction in this order and the isolating portion extends along a virtual line intersecting with the first direction, in planar view (as illustrated by the Figs. 1). 
Kawabata does not teach wherein the semiconductor layer includes a well contact for supplying a potential to wells in the first region and the second region, and the well contact is located on the virtual line in planar view.
However, Onuki discloses wherein the semiconductor layer includes a well contact for supplying a potential to wells in the first region and the second region, and the well contact is located on the virtual line in planar view (as illustrated by Figs. 1-3, [0019]: A potential serving as a reference for defining the potential of a second conductivity type well 117 (well potential) is applied to an impurity region 116 of the second conductivity type. The well potential is, for example, a ground potential. The impurity region 116 forms at least part of a well contact for defining the well potential).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawabata’s image sensor to incorporate wherein the semiconductor layer includes a well contact for supplying a potential to wells in the first region and the second region, and the well contact is located on the virtual line in planar view as taught by Onuki. The suggestion/ motivation for doing so would be to provide a reference potential within an imaging area (Onuki: [0005]&[0037]).
Kawabata and Onuki combination does not teach wherein the first isolating portion constituted by a first groove, the first groove provided in the semiconductor layer and wherein the first isolating portion includes an insulator arranged in the first groove.
However, Ihara discloses wherein the first isolating portion constituted by a first groove, the first groove provided in the semiconductor layer and wherein the first isolating portion includes an insulator arranged in the first groove (Figs. 4-14, [0055]-[0066]: forming an a substrate 3 is etched to form a front deep trench 51 and constitute a separation isolation layer 10 between photoelectric conversion regions PD).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawabata’s isolation portion in the combination to incorporate wherein the first isolating portion constituted by a first groove, the first groove provided in the semiconductor layer and wherein the first isolating portion includes an insulator arranged in the first groove as taught by Ihara. The suggestion/ motivation for doing so would be to improve the process yield and reducing the fabrication cost (Ihara: [0068]).

Regarding claim 15, the Kawabata, Onuki and Ihara combination teaches the photoelectric conversion apparatus according to claim 14, in addition Onuki discloses wherein the well contact is surrounded by a second isolating portion including an insulator disposed on the first surface in planar view (as illustrated by Figs. 1-3, [0019]: The impurity region 116 is surrounded by an insulator for element isolation which forms the element isolation region 103).

Regarding claim 16, claim 16 has been analyzed and rejected with regard to claim 14 and in accordance with Kawabata 's further teaching on: a camera comprising: the photoelectric conversion apparatus according to claim 14 ([0069] An exemplary embodiment in a case of applying the photoelectric conversion apparatus of the present invention as an imaging apparatus to the imaging system is described in detail. The imaging systems include a digital camera, a digital camcorder and a monitor camera. FIG. 10 illustrates a block diagram in a case of applying the photoelectric conversion apparatus to the digital camera as an example of the imaging system.); and at least one of a signal processing apparatus  configured to process a signal obtained from the photoelectric conversion apparatus(Fig. 10, [0070]: image signal processing circuit 5 /signal processing unit 7), a storage apparatus configured to store a signal obtained from the photoelectric conversion apparatus (Fig. 10, [0070]: a memory unit 10 for temporarily storing the image data); furthermore Kawabata discloses the imaging systems include a digital camera, a digital camcorder and a monitor camera. FIG. 10 except a display apparatus configured to display information obtained by the photoelectric conversion apparatus.
Nevertheless, Official Notice is taken regarding embodying/integrating a display in a camera; a technique that is well-known and accepted in the camera art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate into Kawabata’s camera system a display apparatus in order to allow image display.

Regarding claim 1, claim 1 has been analyzed and rejected with regard to claim 14 and in accordance with Kawabata 's further teaching on: a second isolating portion as illustrated by the Figs.1, the conductive type semiconductor region 114 is located between two isolation regions 111); and further Ihara disclosing wherein the second isolating portion constituted by a second groove (Figs. 4-14, [0055]-[0066]: forming an a substrate 3 is etched to form a front deep trench 51 and constitute a separation isolation layer 10 between photoelectric conversion regions PD). The suggestion/ motivation for doing so would be to provide a reference potential within an imaging area (Onuki: [0005]&[0037]).

Regarding claim 2, the Kawabata, Onuki and Ihara combination teaches the photoelectric conversion apparatus according to claim 1, in addition Kawabata discloses wherein the semiconductor layer includes a third isolating portion including an insulator and disposed on a side of the first surface (as illustrated by the Figs.1, [0052]: ion implementation is performed using a photoresist mask, and a P type fourth semiconductor region 120 is formed), and a first transistor including a gate electrode disposed on the first surface and configured to read a signal from the at least four as illustrated by the Figs.1, [0042]: gate electrode 201 is of the transferring MOS transistor 101), and wherein the first isolating portion, the first region, the third isolating portion, the first transistor, and the second isolating portion are disposed in this order (as illustrated by the Figs.1).

Regarding claim 3, the Kawabata, Onuki and Ihara combination teaches the photoelectric conversion apparatus according to claim 2, in addition Kawabata discloses wherein the at least four photoelectric conversion elements are disposed in a first element region and the first transistor is disposed in a second element region, and wherein the first element region and the second element region are defined by the third isolating portion (as illustrated by the Figs.1, the conductive type semiconductor region 114 and the semiconductor region under gate electrode 201 are located between two isolation regions 120).

Regarding claim 4, the Kawabata, Onuki and Ihara combination teaches the photoelectric conversion apparatus according to claim 2, in addition Kawabata discloses wherein the semiconductor layer further includes another photoelectric conversion element, the third isolating portion including the insulator and disposed on the side of the first surface, and a fourth isolating portion including an insulator and disposed on the side of the first surface, wherein the first isolating portion, the first region, the third isolating portion, the first transistor, the second isolating portion, and the other photoelectric conversion element are disposed in this order, and wherein the as illustrated by the Figs.1, see 4 photodiodes and isolations 120 layout).

Regarding claim 5, the Kawabata, Onuki and Ihara combination teaches the photoelectric conversion apparatus according to claim 4, in addition Kawabata discloses wherein the semiconductor layer further includes a second transistor and a fifth isolating portion including an insulator and disposed on the side of the first surface (as illustrated by the Figs. 1,[0042]: a gate electrode 201c is of a transferring MOS transistor 101 and semiconductor region 120), wherein the second transistor, the first isolating portion, the first region, the third isolating portion, the first transistor, the second isolating portion, and the other photoelectric conversion element are disposed in this order, and wherein the second isolating portion is superimposed on the fourth isolating portion, and the first isolating portion is superimposed on the fifth isolating portion in planar view (as illustrated by the Figs.1, see 4 photodiodes and isolations 120 layout).

Regarding claim 6, the Kawabata, Onuki and Ihara combination teaches the photoelectric conversion apparatus according to claim 1, in addition Kawabata discloses wherein the at least four photoelectric conversion elements each include a first impurity region of a first conductivity type in which a signal charge is a majority carrier, wherein the semiconductor layer includes a second impurity region of a second conductivity type in which a signal charge is a minority carrier, and wherein the second impurity region is located between two semiconductor regions of the first conductivity as illustrated by the Figs.1, [0046]: a first conductive substrate 115, a first conductive type semiconductor region 114 and a plane 119 including a light receiving surface of the photoelectric conversion element. Here, the conductive type of the substrate 115 is arbitrary. The semiconductor region 114 may be the second conductive type. Each photoelectric conversion element 200 includes a second conductive type (N type) charge accumulation region 116 and a P type surface protective layer 117 arranged on a side of the light receiving surface 119 of the photoelectric conversion element).

Regarding claim 11, the Kawabata, Onuki and Ihara combination teaches the photoelectric conversion apparatus according to claim 1, in addition Ihara discloses wherein a fixed charge film is provided in the groove of the first isolating portion (Figs. 4-14, [0051]&[0055]-[0066]: backside deep trench 52 is conformally covered by a negative fixed charge layer 23 as illustrated by fig. 14).

Regarding claim 12, the Kawabata, Onuki and Ihara combination teaches the photoelectric conversion apparatus according to claim 1, in addition Ihara discloses wherein the groove of the first isolating portion is at least partially hollow (Figs. 4-14, [0055]-[0066]: forming an a substrate 3 is etched to form a front deep trench 51 and constitute a separation isolation layer 10 between photoelectric conversion regions PD). The suggestion/ motivation for doing so would be to reduce cross talking between PDs (Ihara: [0052].

Regarding claim 13, claim 13 has been analyzed with regard to claim 16 and is rejected for the same reasons of obviousness as used above.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over the Kawabata, Onuki and Ihara combination, in view of Yanagita et al. (US 2011/0127408 A1, hereinafter “Yanagita”).

Regarding claim 7, the Kawabata, Onuki and Ihara combination teaches the photoelectric conversion apparatus according to claim 1, in addition Kawabata discloses wherein the at least four photoelectric conversion elements include a first photoelectric conversion element, a second photoelectric conversion element, a third photoelectric conversion element, and a fourth photoelectric conversion element (as illustrated by the Figs.1-2, a planar layout of four pixels). 
the Kawabata, Onuki and Ihara combination does not teach wherein the first photoelectric conversion element and the fourth photoelectric conversion element are disposed along a first direction and the second photoelectric conversion element and the third photoelectric conversion element are disposed along a second direction intersecting with the first direction, in planar view.
However, Yanagita discloses wherein the first photoelectric conversion element and the fourth photoelectric conversion element are disposed along a first direction and the second photoelectric conversion element and the third photoelectric conversion element are disposed along a second direction intersecting with the first direction, in as illustrated by the Fig.1, [0046] PD1&PD4 disposed in a direction intersecting PD2&PD3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kawabata, Onuki and Ihara combination to incorporate wherein the first photoelectric conversion element and the fourth photoelectric conversion element are disposed along a first direction and the second photoelectric conversion element and the third photoelectric conversion element are disposed along a second direction intersecting with the first direction, in planar view as taught by Yanagita. The suggestion/ motivation for doing so would be to widen the area of the photodiode (Yanagita: [0006]). 

Regarding claim 8, the Kawabata, Onuki, Ihara and Yanagita combination teaches the photoelectric conversion apparatus according to claim 7, in addition Yanagita discloses wherein the semiconductor layer includes a floating diffusion region to which charges generated in the at least four photoelectric conversion elements are transferred (Figs. 1-3, [0079]: a single floating diffusion region FD is shared by four photodiodes PD1 to PD4), a first transfer transistor configured to control connection between the first photoelectric conversion element and the floating diffusion region, a second transfer transistor configured to control connection between the second photoelectric conversion element and the floating diffusion region, a third transfer transistor configured to control connection between the third photoelectric conversion element and the floating diffusion region, and a fourth transfer transistor configured to control connection between the fourth photoelectric conversion element and the floating Figs. 1-3, [0079]: transfer transistors Tr11 to Tr14 are each formed to have the transmission gate electrodes 33 [331 to 334] arranged between the shared floating diffusion region FD and the corresponding photodiodes PD1 to PD4), and wherein the floating diffusion region is located between the first photoelectric conversion element and the fourth photoelectric conversion element, and located between the second photoelectric conversion element and the third photoelectric conversion element, in planar view (as illustrated by the Fig. 1, [0079]-[0080]: the transfer transistors Tr11 to Tr14 are each formed to have the transmission gate electrodes 33 [331 to 334] arranged between the shared floating diffusion region FD and the corresponding photodiodes PD1 to PD4).

Regarding claim 9, the Kawabata, Onuki, Ihara and Yanagita combination teaches the photoelectric conversion apparatus according to claim 8, in addition Yanagita discloses wherein the semiconductor layer includes a first transistor having a gate electrode disposed on the first surface, and configured to read a signal from the at least four photoelectric conversion elements, and wherein a first virtual line passing through a source and a drain of the first transistor is parallel to a second virtual line passing through the second photoelectric conversion element and the fourth photoelectric conversion element in planar view (as illustrated by the Fig. 1, [0083]: amplification transistor Tr3 includes a pair of source and drain regions 39 and 40 and an amplification gate electrode 43 disposed in a region parallel to PD3&PD4 region).

Regarding claim 10, the Kawabata, Onuki, Ihara and Yanagita combination teaches the photoelectric conversion apparatus according to claim 9, in addition Yanagita discloses wherein the first isolating portion extends along a direction parallel to the first virtual line (as illustrated by the Figs. 1-2, [0085]: second isolation region 47).

Claims 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over the Kawabata et al. (US 2011/0068252 A1, hereinafter “Kawabata”), in view of Onuki et al. (US 20150147843 A1, hereinafter “Onuki”), in view of Yanagita et al. (US 2011/0127408 A1, hereinafter “Yanagita”), and further in view of Ihara (US 20150243694 A1, hereinafter “Ihara”).

Regarding claim17, Kawabata teaches a photoelectric conversion apparatus (Figs.1) comprising: 
a semiconductor layer having a first surface and a second surface being opposite to the first surface, wherein the semiconductor layer includes a first photoelectric conversion element, a second photoelectric conversion element, a third photoelectric conversion element, a fourth photoelectric conversion element (as illustrated by the Figs.1-2, a planar layout of four pixels), a first isolating portion as illustrated by the Figs. 1, [0047]: second semiconductor region 111 has a width W4 and a depth D1), a second isolating portion as illustrated by the Figs.1, the conductive type semiconductor region 114 is located between two isolation regions 111), 
Kawabata does not teach a well contact for supplying a potential to a well, and the well contact is located between the first isolating portion and the second isolating portion, in planar view.
However, Onuki discloses a well contact for supplying a potential to a well, and the well contact is located between the first isolating portion and the second isolating portion, in planar view (as illustrated by Figs. 1-3, [0019]: A potential serving as a reference for defining the potential of a second conductivity type well 117 (well potential) is applied to an impurity region 116 of the second conductivity type. The well potential is, for example, a ground potential. The impurity region 116 forms at least part of a well contact for defining the well potential).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawabata’s image sensor to incorporate a well contact for supplying a potential to a well, and the well contact is located between the first isolating portion and the second isolating portion, in planar view as taught by Onuki. The suggestion/ motivation for doing so would be to provide a reference potential within an imaging area (Onuki: [0005]&[0037]). 
Furthermore, the Kawabata and Onuki combination teaches does not the second photoelectric conversion element are disposed along a first direction in this order, the third photoelectric conversion element, the second isolating portion, and the fourth photoelectric conversion element are disposed along a second direction in this order, in planar view.
However, Yanagita discloses the second photoelectric conversion element are disposed along a first direction in this order, the third photoelectric conversion element, the second isolating portion, and the fourth photoelectric conversion element are disposed along a second direction in this order in planar view (as illustrated by the Fig.1, [0046] PD1&PD4 disposed in a direction intersecting PD2&PD3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kawabata and Onuki combination to incorporate the second photoelectric conversion element are disposed along a first direction in this order, the third photoelectric conversion element, the second isolating portion, and the fourth photoelectric conversion element are disposed along a second direction in this order in planar view as taught by Yanagita. The suggestion/ motivation for doing so would be to widen the area of the photodiode (Yanagita: [0006]).
the Kawabata, Onuki and Yanagita combination does not teach wherein the first isolating portion constituted by a first groove, the first groove provided in the semiconductor layer and wherein the first isolating portion includes an insulator arranged in the first groove.
 Ihara discloses wherein the first isolating portion constituted by a first groove, the first groove provided in the semiconductor layer and wherein the first isolating portion includes an insulator arranged in the first groove (Figs. 4-14, [0055]-[0066]: forming an a substrate 3 is etched to form a front deep trench 51 and constitute a separation isolation layer 10 between photoelectric conversion regions PD).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawabata’s isolation portion in the combination to incorporate wherein the first isolating portion constituted by a first groove, the first groove provided in the semiconductor layer and wherein the first isolating portion includes an insulator arranged in the first groove as taught by Ihara. The suggestion/ motivation for doing so would be to improve the process yield and reducing the fabrication cost (Ihara: [0068]).

Regarding claim 18, the Kawabata, Onuki, Yanagita and Ihara combination teaches the photoelectric conversion apparatus according to claim 17, in addition Onuki discloses wherein the well contact is located between the first photoelectric conversion element and the fourth photoelectric conversion element and located between the second photoelectric conversion element and the third photoelectric conversion element, in planar view (as illustrated by the Fig.1A, a planar layout of four pixels and well contact).

Regarding claim 19, the Kawabata, Onuki, Yanagita and Ihara combination teaches the photoelectric conversion apparatus according to claim 18, in addition Yanagita discloses wherein the first isolating portion and the second isolating portions extend along a virtual line and the well contact is located on the virtual line, in planar view (as illustrated by the Figs. 1-2, [0085]: second isolation region 47).

Regarding claim 20, the Kawabata, Onuki, Yanagita and Ihara combination teaches the photoelectric conversion apparatus according to claim 17, in addition Onuki discloses wherein the first photoelectric conversion element, the well contact, and the fourth photoelectric conversion element are located along a third direction and the second photoelectric conversion element, the well contact, and the third photoelectric conversion element are located along a fourth direction intersecting with the third direction, in planar view (as illustrated by Fig. 1B).

Regarding claim 21, claim 21 has been analyzed and rejected with regard to claim 6 and in accordance with Yanagita's further teaching on: wherein the second impurity region of the first photoelectric conversion element, the second impurity region of the second photoelectric conversion element, the second impurity region of the third photoelectric conversion element, and the second impurity region of the fourth photoelectric conversion element communicate with each other (as illustrated by Figs.2C and IIC-IIC, of FIG. 1).

Regarding claim 22, the Kawabata, Onuki, Yanagita and Ihara combination teaches the photoelectric conversion apparatus according to claim 21, furthermore Onuki discloses wherein the well contact includes a third impurity region of the second as illustrated by Figs.1B and 3E, [0019], [0024]&[0032]-[0033]: impurity region 116 of a second conductivity type of a high impurity concentration is provided in a well 117 of the pixel circuit section 101). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to incorporate wherein the well contact includes a third impurity region of the second type to which a conductive member is connected and having an impurity concentration higher than an impurity concentration of the second impurity region of the first photoelectric conversion element as taught by Onuki. The suggestion/ motivation for doing so would be to provide a reference potential within an imaging area and resistance of the well contact can be reduce (Onuki: [0005]&[0037]). 

Regarding claim 23, claim 23 has been analyzed with regard to claim 16 and is rejected for the same reasons of obviousness as used above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697